Case 3:18-cv-00097-GEC Document 27-6 Filed 10/31/19 Page 1 of 4 Pageid#: 188




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )   Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.             )
                                    )
____________________________________)

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                               EXHIBIT 2
                                Case 3:18-cv-00097-GEC Document 27-6 Filed 10/31/19 Page 2 of 4 Pageid#: 189
To                          Beth        Alemanbalemanenvirotechservicescom
Cc                          Michelle           Millsmmills©envirotechservicescom                                          John     Frinkpfrinktraefuelscom                                Kevin

Whyrickkwhyrick©envirotechservicescom
From      Michael Donaldson

Sent                        20140224T1240240500
Importance                                       Normal

Subject                     Re       Paycor           Benefit Elections                for   Joshua Magner
Received                                         20140224T1240240500

Beth
Thanks             for
                                your reply and your concern



Yes     I    do everything that                             is
                                                                 possible          to have         the employees                   complete            the    items necessary                   but       I
                                                                                                                                                                                                              cannot               under duress bring

them         my office
            to                                  and force them to complete                              the        paperwork                While      most people do comply and                                        I

                                                                                                                                                                                                                             expect    Josh to do so as

well        So do ask       I                   and remind but                if       they do not            it    I    can    recommend              that other             actions       be taken                   within the       spirit    of

teamwork with                             the   management                 of ESI and TraeFuels which                                       would include                you and John                   John has asked                      me    to        make
him aware of any employee                                         issues and             Im       following that guidance                              So     this      is
                                                                                                                                                                             why     I   e mailed             you and John and                     to

recommend                           that the benefits             be deducted                 out of his            check         if   he doesnt stop by today to complete                                                  them


Joshua            is    a very              good and         nice      employee and Id                        rather take an incremental calculated                                       escalated               approached               to express             the

                       of the matter so that                        first                          is   aware and that                      believe       this     is    an incentive             for action                  for Josh to respond
urgency                                                                       everyone                                                  I




Also                   is       important that everyone                           in                                is   on the same page                         believe       then following up                             if   compliance           is
             it
                                                                                       management                                                             I



                   to take                further                                  mentioned             telling them they do not have                                       insurance        as a                      resort
                                                       steps as you
                                                                                                                                                                                                          last
lacking



My     approach                      is   pedagogical             is   nature          and    I   think       you may be over analyzing my response                                                Please feel free anything to ask

me   something that you                                may        not understand                  and     I   would be happy                     to attempt             to shed          some     light



Michelle                will         tell
                                            you that we do                   request          live checks                      for employees            who        have        not       turned    in     their uniforms etc                       and        we
hold them                       until     they do It is not                  a lack of fear              even            with other areas of accounting                              policy       that        I
                                                                                                                                                                                                                       keep        Kevin   informed               but

courtesy               and respect and to take                             the unified             approach                In short          I
                                                                                                                                                 imagine that hell take                     care      of          it
                                                                                                                                                                                                                        today



Have        a wonderful                         day


Mike




Too often                       I   found       out the the            I     can think of several options                               one       of   tell   them they wont have insurance


alert
        you             to take             the action
                                                                 necessary             to take     that out of their                   check




On   Mon                Feb 24 2014                    at    1103      AM              Beth       Aleman <balemanenvirotechservicescom>                                                      wrote


  Michael
  This        concerns                      me   that you         feel       you cannot enforce                          compliance              with employees                 and following processes                                    Here        at


  EnviroTech                          we       need    you       to be able to complete                            the
                                                                                                                          necessary paperwork                      with these employees                                      in    addition by         including
  the       employee                      in
                                                your email stating                     you cannot             force            them    to do      this you are giving them                            a       way            out to not do        it    now         I



  will       call               Josh and inform him                     it   is    not    an option                to    not    complete         his insurance                enrollment and                      if        does not he will                not

  have health                         insurance         for      2014 and he can open                              enroll next
                                                                                                                                       year



Beth




On   Mon                Feb          24 2014           at   829        AM          Michael Donaldson                           <mdonaldsontraefuelscom>                                     wrote


     Good Morning


                                                                                                                                                                                                                                    TRAEPRO                   D0005031
                  Case 3:18-cv-00097-GEC Document 27-6 Filed 10/31/19 Page 3 of 4 Pageid#: 190
   Joshuas        Paycor       Benefit Elections are pending                    and Ive been reminding        him   to complete      them    either at   home   or here in

   the office        On     Friday Josh promised                    me   that   he would make      his elections   this past   weekend but informed me           this

   morning        that he      forgot   to       do   it   this   weekend       He     mentioned that he would come in the office today to complete                them
   and    I   informed         him   that   it   is
                                                      urgent      as payroll    will    be processed



Please be mindful to check to see whether                             or not he has completed his benefit elections            and   if
                                                                                                                                          not we should deduct         it       from

   his    check      I   can    only ask and remind employees to make sure their elections                           are complete         in a timely fashion    but        I



   cant enforce            compliance


Thanks


Mike




Michael       A   Donaldson
Controller



TraeFuels
1376 Fredericks Hall Road

Bumpass  VA 23024
Office  540 2052440 Ext                           102

Mobile 540 6423858

Fax    540 2052455
Email         mdonaldsonratractlielscom




Beth Aleman         PIIR


Human         Resources        Generalist

Enviro Tech       Services Inc

910 54th Ave         Suite      230

Greeley        CO   80634
9703463904

Website wwwenvirotechservicescom
Twitter




    Oenvirotechsvcs
  Facebook




    envirotechservices




Michael       A   Donaldson
Controller



TraeFuels
1376 Fredericks Hall Road



                                                                                                                                                    TRAEPR0D0005032
        Case 3:18-cv-00097-GEC Document 27-6 Filed 10/31/19 Page 4 of 4 Pageid#: 191
Bumpass VA 23024
Office  540 2052440 Ext   102

Mobile 540 6423858
Fax    540 2052455
Email mdonaldsontraefuelscom




                                                                            TRAEPR0D0005033
